On Application for Eehearing.
FEICK, C. J.
Plaintiff’s counsel have filed an application for rehearing in which they contend that we have arrived at an erroneous conclusion. The principal grounds are that we were in error in stating that the dust which was caused by the automobile which passed the plaintiff after he had arrived in the village of Salem “was not on the side from which the train was approaching,” and that we failed to consider the last clear chance doctrine. While it is true that the quoted statement is not strictly correct, yet it is also true that the statement was only made in connection with the contention that plaintiff’s attention may thereby have been distracted and his view of the on-coming train obscured. The reasons why that incident was insufficient to excuse the plaintiff are, however, clearly shown in the opinion. What is of more importance, however, is that the conclusion reached was not based on that statement. The statement was urged merely as a subordinate and not as a controlling reason. The conclusion is based entirely upon plaintiff’s own conduct in approaching the crossing while driving his automobile. In view of all the facts there is — there can be — no valid legal excuse for his conduct, and no amount of argument can furnish such an excuse. To establish such an excuse is the burden of counsel’s argument in support of the application for a rehearing.
In driving his automobile the law imposed a positive duty upon the plaintiff, precisely as it imposed a positive duty upon the defendant in operating its train. It is manifest from the record in this case that neither discharged 15 the duty imposed by law, and hence, as against each other, the law affords no relief.
*505Since writing the original opinion onr attention Ras been called to the following very recent cases, which most strongly support the doctrine laid down in the federal ease quoted from in the opinion, namely, Williams v. Iola Electric R. Co., 102 Kan. 268, 170 Pac. 397; Cathcart v. Oregon W. R. & N. C. Co., 86 Or. 250, 168 Pac. 308. In the last case cited it is said:
“An automobile properly managed is susceptible' of control within very narrow limits. It will stay where it is put. It is not to be frightened, yet, unless controlled, it is an engine of great danger, and the larger question of safety to the public and travelers upon trains requires that one operating such a machine should carefully look upon the track itself where a railway train may be expected, if there be opportunity to so inspect the situation. The motorist who neglects this plain duty is guilty of contributory negligence as matter of law. ’ ’
The conclusion in the case at bar is based upon the broad ground that the plaintiff manifestly failed to comply with that duty.
There is no merit to the further contention that we failed , to give plaintiff the benefit of what is termed the last clear chance doctrine. It is too clear for argument that, under the facts and circumstances of this case, that 16 doctrine has no application. Even if counsel’s contention be conceded, that the motorman could have seen the plaintiff as soon as he passed into view after passing the barn, yet there is absolutely nothing in the record which would have intimated to the motorman, or to any one else, that the plaintiff would not stop his automobile while he was still a safe distance from the track.
There is nothing id the application for rehearing requiring re-examination of either the facts or the law, unless we are disposed to lay down the broad doctrine that one who approaches a railroad crossing with an automobile may do so without exercising any care for his own safety. That we are not prepared to do.
Thé petition is denied.
McGARTY, CORFMAN, THURMAN, and GIDEON, JJ., concur.